t c memo united_states tax_court william j and sandra d heitz petitioners v commissioner of internal revenue respondent exacto spring corp petitioner v commissioner of internal revenue respondent docket nos filed date robert e dallman vincent j beres michael g goller joseph m maier and joseph e bender for petitioners george w bezold frederic j fernandez mark j miller michael f o’donnell and christa a gruber for respondent memorandum findings_of_fact and opinion gerber judge respondent by means of a statutory_notice_of_deficiency determined the following income_tax deficiencies and sec_6662 a penalties with respect to petitioners william j and sandra d heitz deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number exacto spring corp deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number year year ended these two cases were consolidated for trial briefing and opinion after concessions the issues for our consideration are the amount that exacto spring corp exacto is entitled to deduct as reasonable_compensation to william heitz for its taxable years ending date and whether exacto is liable for accuracy-related_penalties with respect to the claimed deductions for the compensation to william heitz whether william and sandra heitz constructively received interest_income of dollar_figure and dollar_figure for the taxable years and unless otherwise indicated all section references are to the internal_revenue_code in effect for the years under consideration and all rule references are to this court's rules_of_practice and procedure unless otherwise indicated all references to petitioner are to exacto spring corp respectively and whether william and sandra heitz are liable for accuracy-related_penalties findings of fact3 reasonable_compensation exacto was founded in by petitioner william heitz mr heitz kenneth quillen mr quillen and william greene mr greene in rockford illinois in exacto was moved from rockford illinois to the present site in grafton wisconsin exacto was initially operated as a partnership and was owned percent by mr heitz percent by mr greene and percent by mr quillen mr quillen and mr greene each contributed dollar_figure to the partnership and mr heitz contributed dollar_figure exacto was incorporated in from incorporation through exacto's common_stock was owned by mr heitz percent mr quillen percent and mr greene percent in and again in mr heitz gave some of his exacto stock to each of his two children reducing his ownership in exacto to percent mr heitz obtained a bachelor of science degree in mechanical engineering from purdue university in in mr heitz was hired by midwest spring co as an engineer mr heitz left midwest spring co after years and went to work pincite the stipulation of facts and the attached exhibits are incorporated by this reference rockford spring co where he met mr greene and mr quillen in mr heitz mr greene and mr quillen left rockford spring co to form exacto exacto manufactures fine-wire precision springs for various applications typically exacto will act as a consultant for its customers in designing and engineering springs for a specific function in addition exacto designs and manufactures spring measuring and spring gauge equipment and designs and develops spring packaging equipment exacto manufactures springs that are used in highly sensitive equipment including automobile airbags fuel injection systems and computer keyboards mr heitz is a technical expert in the area of spring design and was personally involved in the development of a completely automated line of spring-making machines exacto was the first spring maker in the country to develop a completely automated spring-making plant mr heitz is constantly improving exacto's production process by making adjustments to the automated line there are very few engineers who specialize in spring design therefore mr heitz also served as a teacher for exacto's sales and engineering department mr heitz has contributed significantly to improving the efficiency of exacto's production process in mr heitz introduced exacto to statistical process control which is a quality control technique that operates by taking random samples statistical process control insures that approximately percent of exacto's springs will be within specifications mr heitz has also worked extensively in the area of spring packaging in mr heitz developed magnetic boards designed to have springs adhere to the board during shipment this technique helped reduce spring tangling and damage during shipment and eased customer product assembly mr heitz also helped develop the idea of using tubes to ship and disburse springs the development and improvement of exacto's spring packaging is an ongoing process mr heitz has been the president of exacto since as president mr heitz was responsible for overall company finances management and direction since exacto's inception mr heitz’ greatest contribution to exacto has been in the areas of spring development and sales mr heitz has the unique ability to target a client identify a way the client could benefit from a specific spring application and then design the spring that could perform that application during the years at issue mr heitz was responsible for soliciting to percent of exacto's sales hickory sales corp hickory was established during until date all of hickory's shares were owned equally by dennis backhaus and daniel linsley who were employees of exacto hickory acted as a sales representative for exacto for the years at issue hickory had no income other than commissions and consulting fees paid_by exacto hickory's only employee during the years at issue was mr heitz mr heitz spent to percent of his time working for hickory mr heitz received the following salary from hickory fiscal_year date date date salary dollar_figure big_number big_number exacto's executive management team consisted of only five individuals daniel linsley chief financial officer dennis backhaus director of the sales and engineering department mr quillen mr greene and mr heitz mr quillen was the secretary and treasurer of the company until his retirement in mr quillen was also in charge of shipping receiving and warehousing for exacto mr greene was the plant manager for exacto and also assisted mr heitz in research_and_development after mr quillen's retirement in mr greene became the secretary and treasurer of exacto and assumed the position of director of shipping receiving and warehousing until his retirement in before the retirements of mr greene and mr quillen mr heitz worked approximately to hours per week in addition he often worked at home on sundays after the retirements of both mr greene and mr quillen mr heitz assumed more of the management responsibilities at exacto and as a result his hours increased from through early from its inception in through exacto experienced significant growth the original building occupied by exacto in grafton wisconsin was approximately big_number square feet when it was initially built in by the end of fiscal_year fy exacto's facility was approximately big_number square feet the additions were made to the facility to accommodate the growth of exacto's sales and operations exacto continued to grow following the retirements of mr quillen and mr greene in exacto employed an average of individuals during fy and fy exacto employed an average of and employees respectively exacto also experienced a sharp increase in gross_sales during the period when mr heitz assumed sole responsibility for the administration and operation of the company from fy to fy exacto's gross_sales increased from dollar_figure to dollar_figure exacto did not pay dividends from fy to fy from fy to fy exacto paid dollar_figure in dividends shareholder equity increased from dollar_figure mr heitz’ mr greene's and mr quillen's initial capital_investment to dollar_figure in the date of exacto's last appraisal from fy to fy exacto paid compensation to its shareholder executives in the following amounts heitz compensation fy ended dollar_figure date big_number date big_number date big_number date big_number date date big_number date big_number quillen greene compensation compensation dollar_figure dollar_figure big_number big_number big_number --- --- --- --- --- --- --- --- --- in fy’s and mr heitz’ compensation as a percentage of exacto's gross_receipts was approximately percent and percent respectively exacto did not have a written employment contract with mr heitz or a stated formula for determining his compensation during the years in issue exacto's board_of directors comprised mr heitz mr quillen mr greene and mr linsley the board_of directors approved the level of compensation paid to mr heitz on the basis of his performance exacto determined and paid mr heitz' compensation in december just over halfway through its fiscal_year mr heitz' compensation was reduced in fy from dollar_figure to dollar_figure million to reflect the fact that he would be taking time off recuperating from surgery which took place in date respondent determined dollar_figure and dollar_figure as reasonable_compensation for mr heitz for taxable years ended date and respectively and disallowed exacto's claimed deductions for the excess interest_income during the calendar years and exacto was indebted to mr and mrs heitz in the approximate amount of dollar_figure million in and exacto made monthly accruals of the interest due to mr and mrs heitz in the amounts of dollar_figure and dollar_figure respectively these monthly accruals were deducted by exacto in the appropriate fiscal years exacto made payments in varying amounts and at irregular intervals on the loans from mr and mrs heitz payments designated as interest were made in lump sums and only in may and or december of each year mr and mrs heitz reported dollar_figure and dollar_figure as the amount of interest_paid to them by exacto during the years and respectively however because the interest was not paid until several months after it was accrued by exacto mr and mrs heitz did not report dollar_figure dollar_figure - dollar_figure and dollar_figure dollar_figure - dollar_figure accrued and deducted by exacto for those calendar years mr heitz as president and chief_executive_officer of exacto was responsible for overall company finances on on date mr heitz transferred the note receivable to the name of mrs heitz the amount of exacto's indebtedness to mr and mrs heitz fluctuated in and as exacto made principal payments or borrowed additional funds from mr and mrs heitz date and exacto held cash cash equivalents and marketable_securities in the amounts of dollar_figure and dollar_figure respectively respondent determined that mr and mrs heitz had constructively received interest_income in the amounts of dollar_figure and dollar_figure for and respectively issue reasonable_compensation opinion sec_162 provides for a deduction for ordinary and necessary business_expenses including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered a two-prong test determines deductibility whether the amount of compensation is reasonable in relation to services performed and whether the payment is in fact purely for services rendered summit publg co v commissioner tcmemo_1990_288 sec_1_162-7 income_tax regs the inquiry into reasonableness is a broad one and generally subsumes the inquiry into compensatory intent summit publg co v commissioner supra petitioner must show the reasonableness of the compensation rule a the reasonableness of compensation is a question of fact to be answered by considering and weighing all facts and circumstances of the particular case 95_tc_525 affd 965_f2d_1038 11th cir case law has provided an extensive list of factors that bear on the determination of reasonableness 178_f2d_115 6th cir affg a memorandum opinion of this court no single factor is determinative id in 501_f2d_675 7th cir the court_of_appeals for the seventh circuit to which this case is appealable divided these factors into seven categories the type and extent of the services rendered the scarcity of qualified employees the qualifications and prior earning capacity of the employee the contributions of the employee to the business venture the net_earnings of the employer the prevailing compensation paid to employees with comparable jobs and the peculiar characteristics of the employer's business for any given position there will be a range not unduly narrow of compensation that could properly be considered reasonable id a type and extent of services the first category of factors identified by the court_of_appeals concerns the type and extent of the employee's services for the company relevant factors include the employee's position hours worked and duties performed 73_tc_1142 petitioner maintains that mr heitz is involved in every facet of exacto's business and that he discharged his responsibility through long hours and significant effort respondent acknowledges that mr heitz is a valuable employee but respondent maintains that this fact was taken into account in his determination of reasonable_compensation mr heitz was indispensable to exacto's business he worked to hours per week performing several functions mr heitz served as president and chief_executive_officer and he supervised sales marketing and research_and_development in addition mr heitz assisted in the development of an automated line of spring-making machines and in inventing technical and practical advances in spring packaging mr heitz was essential to exacto's success b scarcity of qualified employees the second factor considered in determining whether compensation is reasonable is the ability of the employer to find a qualified replacement for the employee home interiors gifts inc v commissioner supra pincite mr heitz is a technical expert in the area of spring design spring design is an extremely specialized branch of mechanical engineering and there are very few engineers who have made careers specializing in this area mr heitz combines his technical expertise with the ability to identify and attract clients and to develop springs to perform a specific function for that client as of the years in question he had established a stable and highly successful pattern of applied expertise in product innovation and development and packaging technology it would have been very difficult to replace mr heitz see id c qualifications of the employee an employee's superior qualifications for his or her position with the business may justify high compensation edwin's inc v united_states supra pincite 59_tc_338 mr heitz is highly qualified to run exacto as a result of his education training experience and motivation mr heitz has over years of highly successful experience in the field of spring design d contribution of the employee to the business the fourth factor identified by the court_of_appeals concerns the employee's contribution to the success of the business an employee's substantial contribution to the employer's success may justify a high level of compensation home interiors gifts inc v commissioner supra pincite exacto maintains that mr heitz’ efforts were of great value to the corporation and we agree mr heitz has contributed to the success of exacto in several ways first he was instrumental in improving the overall efficiency and quality of exacto's production process mr heitz regularly makes adjustments to exacto's automated line of spring-making machines to improve the efficiency of the line and to reduce the percentage of rejected springs mr heitz also contributes significantly in the area of shipping and product assembly having invented several new types of spring packaging perhaps the most valuable service that mr heitz provided to exacto was in sales and marketing he was very successful at targeting clients and marketing exacto's services he was personally responsible for to percent of exacto's sales during the years at issue from fy to fy the period when mr heitz had assumed sole responsibility for the administration and operation of the company exacto's gross_sales increased from dollar_figure to dollar_figure mr heitz’ efforts to solicit clients played a key role in exacto's success and exacto was substantially dependent on him however mr heitz was also being compensated for his sales efforts in part by hickory he received compensation from hickory of dollar_figure dollar_figure and dollar_figure during hickory's and fiscal years respectively mr heitz’ salary from hickory should be considered in deciding whether his overall compensation was reasonable e net_earnings of the employer a fifth factor to be considered concerns the net_earnings of the employer the success of the business provides a basis for increased compensation summit publg co v commissioner tcmemo_1990_288 exacto reported a dollar_figure loss in fy and dollar_figure in taxable_income in fy respondent argues that exacto's performance as indicated on its tax returns does not warrant the compensation that was paid to mr heitz we agree that the financial success of a corporation is an important factor in determining reasonable_compensation if we measure that success on an after-tax basis in this case we must consider exacto's concessions that increase taxable_income and enhance its financial performance exacto conceded over dollar_figure million in adjustments in each of the taxable years at issue the adjustments concern exacto's classification of capital expenditures as operating_expenses inappropriate or erroneous inventory calculations and inappropriate or erroneous deduction of certain bonuses after these concessions exacto's income was over dollar_figure million in each of the taxable years at issue that level of income in each year would have been after taking into account mr heitz’ compensation no part of which was conceded by petitioner f external comparison the sixth factor involves a comparison of the employee's salary with salaries paid_by similar companies for similar services industry standards for compensation are important in determining reasonable_compensation 819_f2d_1315 5th cir affg tcmemo_1985_267 sec_1_162-7 income_tax regs both respondent and petitioner offered expert testimony and written opinions on the level of reasonable_compensation for an executive in a position comparable to mr heitz’ both experts reached conclusions favorable to the party that had engaged their services and their reports were designed to support their conclusions respondent's expert used inappropriate or unsuitable data to reach a result that understates reasonable_compensation while petitioner's expert applied an inappropriate or unsuitable technique to reach a result that overstates reasonable_compensation petitioner's expert was the supervisor of a major accounting firm's compensation consulting department for an 18-state region in the vicinity of petitioner's corporate business location petitioner's expert was unable to obtain representative data or other publicly available information on the compensation of executives in the spring industry he reported that most spring manufacturing companies are privately held petitioner's expert relied on published sources from general manufacturing companies for representative data his survey reflected data from manufacturing companies with gross_sales approximating those of exacto petitioner's expert assumed that mr heitz performed the following functions for exacto president and chief_executive_officer top manufacturing executive top research_and_development executive and top sales and marketing executive and that the estimated market_value of these four positions was aggregated in determining reasonable_compensation for mr heitz and that executive compensation was made up of three components base salary bonus and long-term incentives petitioner's expert concluded that the present_value of long-term incentives is typically times the executive's base salary and that mr heitz’ market-based compensation should be within the following parameters fy fy 75th 90th percentile percentile percentile percentile 75th 90th base salary dollar_figure dollar_figure dollar_figure dollar_figure total annual comp big_number big_number big_number big_number annual bonus comp big_number big_number big_number big_number line 2-line long-term incentive big_number big_number big_number big_number comp line x total market-based comp line sec_2 big_number big_number big_number big_number finally petitioner's expert concluded that compensation between the 75th and 90th percentiles is appropriate for an executive of mr heitz’ accomplishments success and leadership we do not accept certain aspects of petitioner's expert's approach his aggregation approach would result in compensation equal to that of four full-time corporate executives we have not approved of aggregating salaries for an officer performing multiple roles where each of the four salaries represents full- time performance 61_tc_564 affd 528_f2d_176 10th cir richlands med association v commissioner tcmemo_1990_660 affd without published opinion 953_f2d_639 4th cir ken miller supply inc v commissioner tcmemo_1978_228 although mr heitz may have performed some of the functions of those four executives he most assuredly did not perform full- time services in each of the four disciplines mr heitz’ inability to perform the services of four executives is emphasized by the fact that he spent to percent of his time working for hickory we can accept the general methodology of an expert and reject the expert's ultimate conclusion if the record does not support the conclusion 853_f2d_1267 5th cir affg tcmemo_1986_407 501_f2d_578 6th cir in addition we can decline to follow the opinion of an expert witness if the opinion is contrary to our own judgment barry v united_states supra pincite respondent relied on an expert in the field of compensation and business valuation in his opinion of the reasonable_compensation for services rendered by mr heitz to exacto he relied on representative data and an investor return analysis approach respondent's expert placed more emphasis on the investor return analysis tailored to the financial statements of exacto an investor return analysis compares a company's after- tax profit to its equity to determine whether an independent investor would be satisfied with the level of return respondent's expert indicated that the minimum required return for an investor in exacto given the risks associated with the industry would be about percent respondent's expert concluded that exacto's after-tax profit was insufficient to support the level of compensation that was paid to mr heitz and still provide the minimum required return and that reasonable_compensation should at most be dollar_figure and dollar_figure for the fiscal years and respectively respondent however maintains that reasonable_compensation does not exceed the amounts allowed in the notice_of_deficiency dollar_figure and dollar_figure for the fiscal years and respectively although we have approved of the use of an investor return analysis in evaluating the reasonableness of compensation diverse indus inc v commissioner tcmemo_1986_84 the analysis here is flawed exacto's concession of over dollar_figure million in adjustments in each of the tax years was not taken into account by respondent's expert in determining exacto's after-tax profit for purposes of the investor return analysis in calculating an investor's return a company's actual performance not necessarily its reported underperformance should be considered if exacto's concessions are taken into account exacto's after-tax return on equity would have been over percent for each of the years at issue g characteristics of the employer's business the final category identified by the court_of_appeals for the seventh circuit concerns the peculiar characteristics of the employer's business edwin’s inc v united_states f 2d pincite respondent argues that several characteristics of exacto support the conclusion that the level of compensation paid to mr heitz was unreasonable first respondent argues that exacto's low level of dividends is an indication that part of mr heitz’ compensation was really disguised dividends exacto did not pay dividends from fy through fy a corporation's failure to pay dividends may be a factor in determining the reasonableness of officer compensation owensby kritikos inc v commissioner f 2d pincite corporations however are not required to pay dividends indeed shareholders may be equally content with the appreciation of their stock caused for example by the retention of earnings id pincite4 home interiors gifts inc v commissioner t c pincite shareholder equity increased from dollar_figure mr heitz’ mr greene's and mr quillen's initial capital_investment in to dollar_figure in the appreciation in the value of exacto's stock weakens respondent's argument that the earnings_of exacto were being siphoned out in the form of disguised dividends second respondent correctly contends that mr heitz was able to influence the amount of his own compensation as he was the majority shareholder and president of exacto in such a situation we must carefully scrutinize the reasonableness of the compensation owensby kritikos inc v commissioner supra pincite mr heitz owned approximately percent of exacto's common_stock and mr quillen and mr green each owned percent during the years in issue mr heitz’ compensation was approved by mr green and mr quillen it is more unlikely that mr greene and mr quillen would have approved a substantial disguised_dividend to mr heitz where they did not receive a substantial dividend or some other benefit as well when there is no close relationship between the share of compensation and the share of stock holdings it may be a persuasive indication that the company is receiving compensable services and that profits are not being siphoned out of the company disguised as salary see mayson manufacturing co v commissioner f 2d pincite we have considered the factors relevant in deciding reasonable_compensation for mr heitz on the basis of all the evidence we hold that reasonable_compensation for mr heitz for taxable years ended date and is dollar_figure and dollar_figure respectively these amounts are in addition to the salary mr heitz received from hickory which we have considered in determining his overall reasonable_compensation in deciding the above-stated amounts to be reasonable_compensation we have balanced mr heitz’ unique selling and technical ability his years of experience and the difficulty of replacing mr heitz with the fact that the corporate entity would have shown a reasonable return for the equity holders after considering petitioners' concessions issue accuracy-related_penalty exacto the next issue is whether petitioner is liable for accuracy- related penalties pursuant to sec_6662 sec_6662 imposes an accuracy-related_penalty of percent on any portion of an underpayment_of_tax that is attributable to items set forth in sec_6662 respondent contends that either negligence or substantial_understatement of tax under sec_6662 and applies in the instant case negligence includes any careless reckless or intentional disregard of rules or regulations any failure to make a reasonable attempt to comply with the provisions of the law and any failure to exercise ordinary and reasonable care in preparation of a tax_return 731_f2d_1417 9th cir affg 79_tc_714 sec_6662 specifies that a penalty shall be imposed on any substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure for a corporation sec_6662 provides that the amount of the understatement shall be reduced by the portion of the understatement that is attributable to the tax treatment of any item if there is or was substantial_authority for such treatment or if the relevant facts affecting the item's tax treatment are adequately disclosed in the return or in a statement attached to the return sec_1_6662-4 income_tax regs provides that the commissioner may prescribe by revenue_procedure the circumstances under which information provided on the return will constitute adequate_disclosure for purposes of sec_6662 the commissioner issued revproc_93_33 1993_2_cb_470 and revproc_94_36 1994_1_cb_682 which describe the requirements for adequate_disclosure for purposes of the reasonableness of officer compensation_for tax years using and tax forms petitioner complied with these requirements by providing mr heitz’ name social_security_number stock ownership percentage of time devoted to exacto and the amount of the compensation on schedule e of its return for each of the years in issue accordingly petitioner's understatement for fy was adequately disclosed and will be evaluated only to determine whether there was negligence under sec_6662 petitioner used and tax forms for fy and fy respectively for returns with a due_date after date the item must be adequately disclosed and there must be a reasonable basis for the tax treatment of such item the test to determine whether there was a reasonable basis for the taxpayer's position is the same standard used to determine whether the taxpayer was negligent under sec_6662 sec_1 a income_tax regs accordingly petitioner's understatement for fy will be evaluated using the negligence standard under sec_6662 respondent determined accuracy-related_penalties against all the adjustments made in the notice_of_deficiency petitioner has conceded the penalties as to all adjustments with the exception of the adjustment to the compensation to mr heitz considering the facts of this case we find that petitioner has shown that approximately percent of the amounts claimed for salary and bonuses paid to mr heitz was reasonable evaluation of whether petitioner had a reasonable basis in the claimed deductions is a factual pursuit the range of reasonableness for mr heitz’ compensation was particularly difficult to determine in this case given his unique skills and ability considering the circumstances of this case we find that petitioner is not liable for the accuracy-related_penalties under sec_6662 with respect to the reasonable_compensation issue for its and fiscal years issue interest_income the next issue for our consideration is whether mr and mrs heitz constructively received interest_income of dollar_figure and dollar_figure for the taxable years and respectively in the notice_of_deficiency respondent determined that mr and mrs heitz constructively received interest_income this interest_income represents amounts that were accrued and deducted by exacto during calendar years or but were not actually paid to mr and mrs heitz until the following year respondent argues that because mr heitz was in control of exacto he had the power to compel payment of the interest and therefore he and his wife constructively received the interest_income mr and mrs heitz argue that the doctrine_of constructive receipt is inapplicable because exacto had no funds to make the interest payments and mr heitz had no discretion to order exacto to make the interest payments because corporate checks required two signatures we agree with respondent to the extent the arguments of petitioners are not addressed herein we find them to be without merit cash_basis taxpayers such as mr and mrs heitz must include in their income amounts which they have received actually or constructively sec_1_451-1 income_tax regs it is well established that income is constructively received by a taxpayer when it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it if notice of intention to withdraw had been given sec_1_451-2 income_tax regs whether the taxpayer has the necessary control_over the income to constitute constructive receipt is a question of fact 50_tc_602 we have described in our findings_of_fact the authority that exacto vested in mr heitz mr heitz was the president and chief_executive_officer of exacto and was responsible for overall company finances he had the power to cause the interest in question to be paid timely as this court has stated with respect to the doctrine_of constructive receipt respondent contends that no evidence was presented here that petitioner's board_of directors had taken any_action that would bind the corporation to pay the interest to the contrary we feel that no further corporate action was necessary here on the record herein to require petitioner's board to authorize payment of the interest_income at issue as a condition to our finding constructive receipt in this case would be a meaningless requirement on our part and an unnecessary gesture on its part since the corporation had already vested the employee with the authority to pay the interest whenever requested by the debenture holders or whenever she determined to credit it to their personal accounts 56_tc_453 citation omitted it is the right rather than the power to receive income that determines whether such income is constructively received id pincite however mr and mrs heitz had the right to receive the interest_income at the time that it was accrued nothing in the record indicates that the interest in question was not subject_to their unqualified demands thereafter mr and mrs heitz argue that mr heitz had no discretion to order payment because two signatures were required to validly issue an exacto check we find this argument unpersuasive mr and mrs heitz presented no evidence that mr heitz ever requested that a check be issued for the interest payments or that such a request would have been denied mr heitz had the right and authority to order the payment of interest that had accrued see 59_tc_696 mr and mrs heitz contend that exacto did not have the funds available to pay the interest in question on date and exacto held cash cash equivalents and marketable_securities in the amounts of dollar_figure and dollar_figure respectively mr and mrs heitz contend that these liquid most of the cases discussing the doctrine_of constructive receipt with respect to interest_income apply to sec_267 in the cited case the commissioner was arguing that there was no constructive receipt of interest_income by the employee in order to deny the employer-corporation the corresponding deduction assets were needed for an upcoming plant expansion we recognize that there is no constructive receipt where the payor lacks the funds to make the payments 50_tc_702 however no evidence was presented that exacto was indebted to any creditors or was financially impaired during the period in question general statements concerning future expansions are insufficient to justify not applying the constructive_receipt_doctrine accordingly there was constructive receipt and we find for respondent on this issue issue accuracy-related_penalty mr and mrs heitz respondent determined that mr and mrs heitz were liable for penalties under sec_6662 and b for each of the years in issue because they were negligent in failing to include the interest_income on their returns we sustain respondent's determination in determining whether mr and mrs heitz were negligent in the preparation of their returns we take into account mr heitz’ business experience wise v commissioner tcmemo_1997_135 mr heitz a sophisticated taxpayer manipulated the timing of the interest payments in order to defer the recognition of income accordingly petitioners mr and mrs heitz are liable for the sec_6662 penalties to reflect the foregoing decisions will be entered under rule
